Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicant’s Arguments 
	In the response submitted by the Applicant, the following Double Patenting rejections are withdrawn:
The nonstatutory double patenting over U.S. Patent Nos. 10857212, 10512677, 9404100, and 9303249 are withdrawn because of the Terminal Disclaimer approved on 11/24/21.
The nonstatutory double patenting over U.S. Patent Nos.17/061691 and 14/398210 are withdrawn because they are, at the time of this action, copending cases and these double patenting rejections are the last remaining rejections.  According to MPEP 1490 VI D, since this case has an earlier effective filing date (3/7/13) than ‘691 (12/29/16) and ‘201 (5/2/13), then these rejections are withdrawn.  This is in agreement with Applicant’s arguments on 11/24/21.
All arguments drawn to these rejections are now considered moot.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examples 7 and 8 show the combination of 1-DNJ with GAA prevents enzyme inactivation in the blood, which is surprising since 1 -DNJ is expressly known as an inhibitor for GAA (see Fig. 4). Also the Applicant has shown that preparing a composition of 1-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699